Title: From Benjamin Franklin to ———, 15 March 1777
From: Franklin, Benjamin
To: ——


Sir,
Passy, March 15. 1777
We are much oblig’d to M. De la Haye and his Friends for their Offer of Supplying the Americans with Merchandize, and we desire them to accept our Thanks; But it does not suit us to enter into any Engagements of the kind; We as Commissioners from the Congress have no Orders for purchasing other Goods than what are necessary for the Arming and Clothing of the Troops and fitting out the Ships of the United States: and that Commission will not be continued when private Merchants shall supply Quantities of Goods sufficient, as the Congress do not desire to interfere with Merchants in Commerce. The Trade and Ports of the States are open to the Merchants of France; and M. De la Haye and his Friends may send thither and sell what Goods they think proper, and purchase for Returns the Produce of the Country, in which they will receive all the Protection the Force of the States can give them, and probably may make considerable Profit. But it is not to be expected of us to engage them Payment in Money at Paris, nor to find Sureties there for such Payment. If those who are to have a Profit in furnishing the Goods will not for the sake of such Profit give us Credit, how can we being Strangers here desire others to be our Guarantees, and hazard themselves for nothing? In short We chuse to purchase as our Funds arrive and to avoid Debts. I am, very respectfully Sir, Your most obedient humble Servant
B F
